DOSWASHINGTONSUP01566
DOSWASHINGTONSUP01567
DOSWASHINGTONSUP01568
DOSWASHINGTONSUP01569
DOSWASHINGTONSUP01570
DOSWASHINGTONSUP01571
DOSWASHINGTONSUP01572
DOSWASHINGTONSUP01573
DOSWASHINGTONSUP01574
DOSWASHINGTONSUP01575
DOSWASHINGTONSUP01576
DOSWASHINGTONSUP01577
DOSWASHINGTONSUP01578
DOSWASHINGTONSUP01579
DOSWASHINGTONSUP01580
DOSWASHINGTONSUP01581
DOSWASHINGTONSUP01582
DOSWASHINGTONSUP01583
DOSWASHINGTONSUP01584
DOSWASHINGTONSUP01585
DOSWASHINGTONSUP01586
DOSWASHINGTONSUP01587
DOSWASHINGTONSUP01588
DOSWASHINGTONSUP01589
DOSWASHINGTONSUP01590
DOSWASHINGTONSUP01591
DOSWASHINGTONSUP01592
DOSWASHINGTONSUP01593
DOSWASHINGTONSUP01594
DOSWASHINGTONSUP01595
DOSWASHINGTONSUP01596
DOSWASHINGTONSUP01597
DOSWASHINGTONSUP01598
DOSWASHINGTONSUP01599
DOSWASHINGTONSUP01600
DOSWASHINGTONSUP01601
DOSWASHINGTONSUP01602
DOSWASHINGTONSUP01603
DOSWASHINGTONSUP01604
DOSWASHINGTONSUP01605
DOSWASHINGTONSUP01606
DOSWASHINGTONSUP01607
DOSWASHINGTONSUP01608
DOSWASHINGTONSUP01609
DOSWASHINGTONSUP01610
DOSWASHINGTONSUP01611
DOSWASHINGTONSUP01612
DOSWASHINGTONSUP01613
DOSWASHINGTONSUP01614
DOSWASHINGTONSUP01615
DOSWASHINGTONSUP01616
DOSWASHINGTONSUP01617
DOSWASHINGTONSUP01618
DOSWASHINGTONSUP01619
DOSWASHINGTONSUP01620
DOSWASHINGTONSUP01621
DOSWASHINGTONSUP01622
DOSWASHINGTONSUP01623
DOSWASHINGTONSUP01624
DOSWASHINGTONSUP01625
DOSWASHINGTONSUP01626
DOSWASHINGTONSUP01627
DOSWASHINGTONSUP01628
DOSWASHINGTONSUP01629
DOSWASHINGTONSUP01630
DOSWASHINGTONSUP01631
DOSWASHINGTONSUP01632
DOSWASHINGTONSUP01633
DOSWASHINGTONSUP01634
DOSWASHINGTONSUP01635
DOSWASHINGTONSUP01636
DOSWASHINGTONSUP01637
DOSWASHINGTONSUP01638
DOSWASHINGTONSUP01639
DOSWASHINGTONSUP01640
DOSWASHINGTONSUP01641
DOSWASHINGTONSUP01642
DOSWASHINGTONSUP01643
DOSWASHINGTONSUP01644
DOSWASHINGTONSUP01645
DOSWASHINGTONSUP01646
DOSWASHINGTONSUP01647
DOSWASHINGTONSUP01648
DOSWASHINGTONSUP01649
DOSWASHINGTONSUP01650
DOSWASHINGTONSUP01651
DOSWASHINGTONSUP01652
DOSWASHINGTONSUP01653
DOSWASHINGTONSUP01654
DOSWASHINGTONSUP01655
DOSWASHINGTONSUP01656
DOSWASHINGTONSUP01657
DOSWASHINGTONSUP01658
DOSWASHINGTONSUP01659
DOSWASHINGTONSUP01660
DOSWASHINGTONSUP01661
DOSWASHINGTONSUP01662
DOSWASHINGTONSUP01663
DOSWASHINGTONSUP01664
DOSWASHINGTONSUP01665
DOSWASHINGTONSUP01666
DOSWASHINGTONSUP01667
DOSWASHINGTONSUP01668
DOSWASHINGTONSUP01669
DOSWASHINGTONSUP01670
DOSWASHINGTONSUP01671
DOSWASHINGTONSUP01672
DOSWASHINGTONSUP01673
DOSWASHINGTONSUP01674
DOSWASHINGTONSUP01675
DOSWASHINGTONSUP01676
DOSWASHINGTONSUP01677
DOSWASHINGTONSUP01678
DOSWASHINGTONSUP01679
DOSWASHINGTONSUP01680
DOSWASHINGTONSUP01681
DOSWASHINGTONSUP01682
DOSWASHINGTONSUP01683
DOSWASHINGTONSUP01684
DOSWASHINGTONSUP01685
DOSWASHINGTONSUP01686
DOSWASHINGTONSUP01687
DOSWASHINGTONSUP01688
DOSWASHINGTONSUP01689
DOSWASHINGTONSUP01690
DOSWASHINGTONSUP01691
DOSWASHINGTONSUP01692
DOSWASHINGTONSUP01693
DOSWASHINGTONSUP01694
DOSWASHINGTONSUP01695
DOSWASHINGTONSUP01696
DOSWASHINGTONSUP01697
DOSWASHINGTONSUP01698
DOSWASHINGTONSUP01699
DOSWASHINGTONSUP01700
DOSWASHINGTONSUP01701
DOSWASHINGTONSUP01702
DOSWASHINGTONSUP01703
DOSWASHINGTONSUP01704
DOSWASHINGTONSUP01705
DOSWASHINGTONSUP01706
DOSWASHINGTONSUP01707
DOSWASHINGTONSUP01708
DOSWASHINGTONSUP01709
DOSWASHINGTONSUP01710
DOSWASHINGTONSUP01711
DOSWASHINGTONSUP01712
DOSWASHINGTONSUP01713
DOSWASHINGTONSUP01714
DOSWASHINGTONSUP01715
DOSWASHINGTONSUP01716
DOSWASHINGTONSUP01717
DOSWASHINGTONSUP01718
DOSWASHINGTONSUP01719
DOSWASHINGTONSUP01720
DOSWASHINGTONSUP01721
DOSWASHINGTONSUP01722
DOSWASHINGTONSUP01723
DOSWASHINGTONSUP01724
DOSWASHINGTONSUP01725
DOSWASHINGTONSUP01726
DOSWASHINGTONSUP01727
DOSWASHINGTONSUP01728
DOSWASHINGTONSUP01729
DOSWASHINGTONSUP01730
DOSWASHINGTONSUP01731
DOSWASHINGTONSUP01732
DOSWASHINGTONSUP01733
DOSWASHINGTONSUP01734
DOSWASHINGTONSUP01735
DOSWASHINGTONSUP01736
DOSWASHINGTONSUP01737
DOSWASHINGTONSUP01738
DOSWASHINGTONSUP01739
DOSWASHINGTONSUP01740
DOSWASHINGTONSUP01741
DOSWASHINGTONSUP01742
DOSWASHINGTONSUP01743
DOSWASHINGTONSUP01744
DOSWASHINGTONSUP01745
DOSWASHINGTONSUP01746
DOSWASHINGTONSUP01747
DOSWASHINGTONSUP01748
DOSWASHINGTONSUP01749
DOSWASHINGTONSUP01750
DOSWASHINGTONSUP01751
DOSWASHINGTONSUP01752
DOSWASHINGTONSUP01753
DOSWASHINGTONSUP01754
DOSWASHINGTONSUP01755
DOSWASHINGTONSUP01756
DOSWASHINGTONSUP01757
DOSWASHINGTONSUP01758
DOSWASHINGTONSUP01759
DOSWASHINGTONSUP01760
DOSWASHINGTONSUP01761
DOSWASHINGTONSUP01762
DOSWASHINGTONSUP01763
DOSWASHINGTONSUP01764
DOSWASHINGTONSUP01765
DOSWASHINGTONSUP01766
DOSWASHINGTONSUP01767
DOSWASHINGTONSUP01768
DOSWASHINGTONSUP01769
DOSWASHINGTONSUP01770
DOSWASHINGTONSUP01771
DOSWASHINGTONSUP01772
DOSWASHINGTONSUP01773
DOSWASHINGTONSUP01774
DOSWASHINGTONSUP01775
DOSWASHINGTONSUP01776
DOSWASHINGTONSUP01777
DOSWASHINGTONSUP01778
DOSWASHINGTONSUP01779
DOSWASHINGTONSUP01780
DOSWASHINGTONSUP01781
DOSWASHINGTONSUP01782
DOSWASHINGTONSUP01783
DOSWASHINGTONSUP01784
DOSWASHINGTONSUP01785
DOSWASHINGTONSUP01786
DOSWASHINGTONSUP01787
DOSWASHINGTONSUP01788
DOSWASHINGTONSUP01789
DOSWASHINGTONSUP01790
DOSWASHINGTONSUP01791
DOSWASHINGTONSUP01792
DOSWASHINGTONSUP01793
DOSWASHINGTONSUP01794
DOSWASHINGTONSUP01795
DOSWASHINGTONSUP01796
DOSWASHINGTONSUP01797
DOSWASHINGTONSUP01798
DOSWASHINGTONSUP01799
DOSWASHINGTONSUP01800
DOSWASHINGTONSUP01801
DOSWASHINGTONSUP01802
DOSWASHINGTONSUP01803
DOSWASHINGTONSUP01804
DOSWASHINGTONSUP01805
DOSWASHINGTONSUP01806
DOSWASHINGTONSUP01807
DOSWASHINGTONSUP01808
DOSWASHINGTONSUP01809
DOSWASHINGTONSUP01810
DOSWASHINGTONSUP01811
DOSWASHINGTONSUP01812
DOSWASHINGTONSUP01813
DOSWASHINGTONSUP01814
DOSWASHINGTONSUP01815
DOSWASHINGTONSUP01816
DOSWASHINGTONSUP01817
DOSWASHINGTONSUP01818
DOSWASHINGTONSUP01819
DOSWASHINGTONSUP01820
DOSWASHINGTONSUP01821
DOSWASHINGTONSUP01822
DOSWASHINGTONSUP01823
DOSWASHINGTONSUP01824
DOSWASHINGTONSUP01825
DOSWASHINGTONSUP01826
DOSWASHINGTONSUP01827
DOSWASHINGTONSUP01828
DOSWASHINGTONSUP01829
DOSWASHINGTONSUP01830
DOSWASHINGTONSUP01831
DOSWASHINGTONSUP01832
DOSWASHINGTONSUP01833
DOSWASHINGTONSUP01834
DOSWASHINGTONSUP01835
DOSWASHINGTONSUP01836
DOSWASHINGTONSUP01837
DOSWASHINGTONSUP01838
DOSWASHINGTONSUP01839
DOSWASHINGTONSUP01840
DOSWASHINGTONSUP01841
DOSWASHINGTONSUP01842
DOSWASHINGTONSUP01843
DOSWASHINGTONSUP01844
DOSWASHINGTONSUP01845
DOSWASHINGTONSUP01846
DOSWASHINGTONSUP01847
DOSWASHINGTONSUP01848
DOSWASHINGTONSUP01849
DOSWASHINGTONSUP01850
DOSWASHINGTONSUP01851
DOSWASHINGTONSUP01852
DOSWASHINGTONSUP01853
DOSWASHINGTONSUP01854
DOSWASHINGTONSUP01855
DOSWASHINGTONSUP01856
DOSWASHINGTONSUP01857
DOSWASHINGTONSUP01858
DOSWASHINGTONSUP01859
DOSWASHINGTONSUP01860
DOSWASHINGTONSUP01861
DOSWASHINGTONSUP01862
DOSWASHINGTONSUP01863
DOSWASHINGTONSUP01864
DOSWASHINGTONSUP01865
DOSWASHINGTONSUP01866
DOSWASHINGTONSUP01867
DOSWASHINGTONSUP01868
DOSWASHINGTONSUP01869
DOSWASHINGTONSUP01870
DOSWASHINGTONSUP01871
DOSWASHINGTONSUP01872
DOSWASHINGTONSUP01873
DOSWASHINGTONSUP01874
DOSWASHINGTONSUP01875
DOSWASHINGTONSUP01876
DOSWASHINGTONSUP01877
DOSWASHINGTONSUP01878
DOSWASHINGTONSUP01879
DOSWASHINGTONSUP01880
DOSWASHINGTONSUP01881
DOSWASHINGTONSUP01882
DOSWASHINGTONSUP01883
DOSWASHINGTONSUP01884
DOSWASHINGTONSUP01885
DOSWASHINGTONSUP01886
DOSWASHINGTONSUP01887
DOSWASHINGTONSUP01888
DOSWASHINGTONSUP01889
DOSWASHINGTONSUP01890
DOSWASHINGTONSUP01891
DOSWASHINGTONSUP01892
DOSWASHINGTONSUP01893
DOSWASHINGTONSUP01894
DOSWASHINGTONSUP01895
DOSWASHINGTONSUP01896
DOSWASHINGTONSUP01897
DOSWASHINGTONSUP01898
DOSWASHINGTONSUP01899
DOSWASHINGTONSUP01900
DOSWASHINGTONSUP01901
DOSWASHINGTONSUP01902
DOSWASHINGTONSUP01903
DOSWASHINGTONSUP01904
DOSWASHINGTONSUP01905
DOSWASHINGTONSUP01906
DOSWASHINGTONSUP01907
DOSWASHINGTONSUP01908
DOSWASHINGTONSUP01909
DOSWASHINGTONSUP01910
DOSWASHINGTONSUP01911
DOSWASHINGTONSUP01912
DOSWASHINGTONSUP01913
DOSWASHINGTONSUP01914
DOSWASHINGTONSUP01915
DOSWASHINGTONSUP01916
DOSWASHINGTONSUP01917
DOSWASHINGTONSUP01918
DOSWASHINGTONSUP01919
DOSWASHINGTONSUP01920
DOSWASHINGTONSUP01921
DOSWASHINGTONSUP01922
DOSWASHINGTONSUP01923
DOSWASHINGTONSUP01924
DOSWASHINGTONSUP01925
DOSWASHINGTONSUP01926
DOSWASHINGTONSUP01927
DOSWASHINGTONSUP01928
DOSWASHINGTONSUP01929
DOSWASHINGTONSUP01930
DOSWASHINGTONSUP01931
DOSWASHINGTONSUP01932
DOSWASHINGTONSUP01933
DOSWASHINGTONSUP01934
DOSWASHINGTONSUP01935
DOSWASHINGTONSUP01936
DOSWASHINGTONSUP01937
DOSWASHINGTONSUP01938
DOSWASHINGTONSUP01939
DOSWASHINGTONSUP01940
DOSWASHINGTONSUP01941
DOSWASHINGTONSUP01942
DOSWASHINGTONSUP01943
DOSWASHINGTONSUP01944
DOSWASHINGTONSUP01945
DOSWASHINGTONSUP01946
DOSWASHINGTONSUP01947
DOSWASHINGTONSUP01948
DOSWASHINGTONSUP01949
DOSWASHINGTONSUP01950
DOSWASHINGTONSUP01951
DOSWASHINGTONSUP01952
DOSWASHINGTONSUP01953
DOSWASHINGTONSUP01954
DOSWASHINGTONSUP01955
DOSWASHINGTONSUP01956
DOSWASHINGTONSUP01957
DOSWASHINGTONSUP01958
DOSWASHINGTONSUP01959
DOSWASHINGTONSUP01960
DOSWASHINGTONSUP01961
DOSWASHINGTONSUP01962
DOSWASHINGTONSUP01963
DOSWASHINGTONSUP01964
DOSWASHINGTONSUP01965
DOSWASHINGTONSUP01966
DOSWASHINGTONSUP01967
DOSWASHINGTONSUP01968
DOSWASHINGTONSUP01969
DOSWASHINGTONSUP01970
DOSWASHINGTONSUP01971
DOSWASHINGTONSUP01972
DOSWASHINGTONSUP01973
DOSWASHINGTONSUP01974
DOSWASHINGTONSUP01975
DOSWASHINGTONSUP01976
DOSWASHINGTONSUP01977
DOSWASHINGTONSUP01978
DOSWASHINGTONSUP01979
DOSWASHINGTONSUP01980
DOSWASHINGTONSUP01981
DOSWASHINGTONSUP01982
DOSWASHINGTONSUP01983
DOSWASHINGTONSUP01984
DOSWASHINGTONSUP01985
DOSWASHINGTONSUP01986
DOSWASHINGTONSUP01987
DOSWASHINGTONSUP01988
DOSWASHINGTONSUP01989
DOSWASHINGTONSUP01990
DOSWASHINGTONSUP01991
DOSWASHINGTONSUP01992
DOSWASHINGTONSUP01993
DOSWASHINGTONSUP01994
DOSWASHINGTONSUP01995
DOSWASHINGTONSUP01996
DOSWASHINGTONSUP01997
DOSWASHINGTONSUP01998
DOSWASHINGTONSUP01999
DOSWASHINGTONSUP02000
DOSWASHINGTONSUP02001
DOSWASHINGTONSUP02002
DOSWASHINGTONSUP02003
DOSWASHINGTONSUP02004
DOSWASHINGTONSUP02005
DOSWASHINGTONSUP02006
DOSWASHINGTONSUP02007
DOSWASHINGTONSUP02008
DOSWASHINGTONSUP02009
DOSWASHINGTONSUP02010
DOSWASHINGTONSUP02011
DOSWASHINGTONSUP02012
DOSWASHINGTONSUP02013
DOSWASHINGTONSUP02014
DOSWASHINGTONSUP02015
DOSWASHINGTONSUP02016
DOSWASHINGTONSUP02017
DOSWASHINGTONSUP02018
DOSWASHINGTONSUP02019
DOSWASHINGTONSUP02020
DOSWASHINGTONSUP02021
DOSWASHINGTONSUP02022
DOSWASHINGTONSUP02023
DOSWASHINGTONSUP02024
DOSWASHINGTONSUP02025
DOSWASHINGTONSUP02026
DOSWASHINGTONSUP02027
DOSWASHINGTONSUP02028
DOSWASHINGTONSUP02029
DOSWASHINGTONSUP02030
DOSWASHINGTONSUP02031
DOSWASHINGTONSUP02032
DOSWASHINGTONSUP02033
DOSWASHINGTONSUP02034
DOSWASHINGTONSUP02035
DOSWASHINGTONSUP02036
DOSWASHINGTONSUP02037
DOSWASHINGTONSUP02038
DOSWASHINGTONSUP02039
DOSWASHINGTONSUP02040
DOSWASHINGTONSUP02041
DOSWASHINGTONSUP02042
DOSWASHINGTONSUP02043
DOSWASHINGTONSUP02044
DOSWASHINGTONSUP02045
DOSWASHINGTONSUP02046
DOSWASHINGTONSUP02047
DOSWASHINGTONSUP02048
DOSWASHINGTONSUP02049
DOSWASHINGTONSUP02050
DOSWASHINGTONSUP02051
DOSWASHINGTONSUP02052
DOSWASHINGTONSUP02053
DOSWASHINGTONSUP02054
DOSWASHINGTONSUP02055
DOSWASHINGTONSUP02056
DOSWASHINGTONSUP02057
DOSWASHINGTONSUP02058
DOSWASHINGTONSUP02059
DOSWASHINGTONSUP02060
DOSWASHINGTONSUP02061
DOSWASHINGTONSUP02062
DOSWASHINGTONSUP02063
DOSWASHINGTONSUP02064
DOSWASHINGTONSUP02065
DOSWASHINGTONSUP02066
DOSWASHINGTONSUP02067
DOSWASHINGTONSUP02068
DOSWASHINGTONSUP02069
DOSWASHINGTONSUP02070
DOSWASHINGTONSUP02071
DOSWASHINGTONSUP02072
DOSWASHINGTONSUP02073
DOSWASHINGTONSUP02074
DOSWASHINGTONSUP02075
DOSWASHINGTONSUP02076
DOSWASHINGTONSUP02077
DOSWASHINGTONSUP02078
DOSWASHINGTONSUP02079
DOSWASHINGTONSUP02080
DOSWASHINGTONSUP02081
DOSWASHINGTONSUP02082
DOSWASHINGTONSUP02083
DOSWASHINGTONSUP02084
DOSWASHINGTONSUP02085
DOSWASHINGTONSUP02086
DOSWASHINGTONSUP02087
DOSWASHINGTONSUP02088
DOSWASHINGTONSUP02089
DOSWASHINGTONSUP02090
DOSWASHINGTONSUP02091
DOSWASHINGTONSUP02092
DOSWASHINGTONSUP02093
DOSWASHINGTONSUP02094
DOSWASHINGTONSUP02095
DOSWASHINGTONSUP02096
DOSWASHINGTONSUP02097
DOSWASHINGTONSUP02098
DOSWASHINGTONSUP02099
DOSWASHINGTONSUP02100
DOSWASHINGTONSUP02101
DOSWASHINGTONSUP02102
DOSWASHINGTONSUP02103
DOSWASHINGTONSUP02104
DOSWASHINGTONSUP02105
DOSWASHINGTONSUP02106
DOSWASHINGTONSUP02107
DOSWASHINGTONSUP02108
DOSWASHINGTONSUP02109
DOSWASHINGTONSUP02110
DOSWASHINGTONSUP02111
DOSWASHINGTONSUP02112
DOSWASHINGTONSUP02113
DOSWASHINGTONSUP02114
DOSWASHINGTONSUP02115
DOSWASHINGTONSUP02116
DOSWASHINGTONSUP02117
DOSWASHINGTONSUP02118
DOSWASHINGTONSUP02119
DOSWASHINGTONSUP02120
DOSWASHINGTONSUP02121
DOSWASHINGTONSUP02122
DOSWASHINGTONSUP02123
DOSWASHINGTONSUP02124
DOSWASHINGTONSUP02125
DOSWASHINGTONSUP02126
DOSWASHINGTONSUP02127
DOSWASHINGTONSUP02128
DOSWASHINGTONSUP02129
DOSWASHINGTONSUP02130
DOSWASHINGTONSUP02131
DOSWASHINGTONSUP02132
DOSWASHINGTONSUP02133
DOSWASHINGTONSUP02134
DOSWASHINGTONSUP02135
DOSWASHINGTONSUP02136
DOSWASHINGTONSUP02137
DOSWASHINGTONSUP02138
DOSWASHINGTONSUP02139
DOSWASHINGTONSUP02140
DOSWASHINGTONSUP02141
DOSWASHINGTONSUP02142
DOSWASHINGTONSUP02143
DOSWASHINGTONSUP02144
DOSWASHINGTONSUP02145
DOSWASHINGTONSUP02146
DOSWASHINGTONSUP02147
DOSWASHINGTONSUP02148
DOSWASHINGTONSUP02149
DOSWASHINGTONSUP02150
DOSWASHINGTONSUP02151
DOSWASHINGTONSUP02152
DOSWASHINGTONSUP02153
DOSWASHINGTONSUP02154
DOSWASHINGTONSUP02155
DOSWASHINGTONSUP02156
DOSWASHINGTONSUP02157
DOSWASHINGTONSUP02158
DOSWASHINGTONSUP02159
DOSWASHINGTONSUP02160
DOSWASHINGTONSUP02161
DOSWASHINGTONSUP02162
DOSWASHINGTONSUP02163
DOSWASHINGTONSUP02164
DOSWASHINGTONSUP02165
DOSWASHINGTONSUP02166
DOSWASHINGTONSUP02167
DOSWASHINGTONSUP02168
DOSWASHINGTONSUP02169
DOSWASHINGTONSUP02170
DOSWASHINGTONSUP02171
DOSWASHINGTONSUP02172
DOSWASHINGTONSUP02173
DOSWASHINGTONSUP02174
DOSWASHINGTONSUP02175
DOSWASHINGTONSUP02176
DOSWASHINGTONSUP02177
DOSWASHINGTONSUP02178
DOSWASHINGTONSUP02179
DOSWASHINGTONSUP02180
DOSWASHINGTONSUP02181
DOSWASHINGTONSUP02182
DOSWASHINGTONSUP02183
DOSWASHINGTONSUP02184
DOSWASHINGTONSUP02185
DOSWASHINGTONSUP02186
DOSWASHINGTONSUP02187
DOSWASHINGTONSUP02188
DOSWASHINGTONSUP02189
DOSWASHINGTONSUP02190
DOSWASHINGTONSUP02191
DOSWASHINGTONSUP02192
DOSWASHINGTONSUP02193
DOSWASHINGTONSUP02194
DOSWASHINGTONSUP02195
DOSWASHINGTONSUP02196
DOSWASHINGTONSUP02197
DOSWASHINGTONSUP02198
DOSWASHINGTONSUP02199
DOSWASHINGTONSUP02200
DOSWASHINGTONSUP02201
DOSWASHINGTONSUP02202
DOSWASHINGTONSUP02203
DOSWASHINGTONSUP02204
DOSWASHINGTONSUP02205
DOSWASHINGTONSUP02206
DOSWASHINGTONSUP02207
DOSWASHINGTONSUP02208
DOSWASHINGTONSUP02209
DOSWASHINGTONSUP02210
DOSWASHINGTONSUP02211
DOSWASHINGTONSUP02212
DOSWASHINGTONSUP02213
DOSWASHINGTONSUP02214
DOSWASHINGTONSUP02215
DOSWASHINGTONSUP02216
DOSWASHINGTONSUP02217
DOSWASHINGTONSUP02218
DOSWASHINGTONSUP02219
DOSWASHINGTONSUP02220
DOSWASHINGTONSUP02221
DOSWASHINGTONSUP02222
DOSWASHINGTONSUP02223
DOSWASHINGTONSUP02224
DOSWASHINGTONSUP02225
DOSWASHINGTONSUP02226
DOSWASHINGTONSUP02227
DOSWASHINGTONSUP02228
DOSWASHINGTONSUP02229
DOSWASHINGTONSUP02230
DOSWASHINGTONSUP02231
DOSWASHINGTONSUP02232
DOSWASHINGTONSUP02233
DOSWASHINGTONSUP02234
DOSWASHINGTONSUP02235
DOSWASHINGTONSUP02236
DOSWASHINGTONSUP02237
DOSWASHINGTONSUP02238
DOSWASHINGTONSUP02239
DOSWASHINGTONSUP02240
DOSWASHINGTONSUP02241
DOSWASHINGTONSUP02242
DOSWASHINGTONSUP02243
DOSWASHINGTONSUP02244
DOSWASHINGTONSUP02245
DOSWASHINGTONSUP02246
DOSWASHINGTONSUP02247
DOSWASHINGTONSUP02248
DOSWASHINGTONSUP02249
DOSWASHINGTONSUP02250
DOSWASHINGTONSUP02251
DOSWASHINGTONSUP02252
DOSWASHINGTONSUP02253
DOSWASHINGTONSUP02254
DOSWASHINGTONSUP02255
DOSWASHINGTONSUP02256
DOSWASHINGTONSUP02257
DOSWASHINGTONSUP02258
DOSWASHINGTONSUP02259
DOSWASHINGTONSUP02260
DOSWASHINGTONSUP02261
DOSWASHINGTONSUP02262
DOSWASHINGTONSUP02263
DOSWASHINGTONSUP02264
DOSWASHINGTONSUP02265
DOSWASHINGTONSUP02266
DOSWASHINGTONSUP02267
DOSWASHINGTONSUP02268
DOSWASHINGTONSUP02269
DOSWASHINGTONSUP02270
DOSWASHINGTONSUP02271
DOSWASHINGTONSUP02272
DOSWASHINGTONSUP02273
DOSWASHINGTONSUP02274
DOSWASHINGTONSUP02275
DOSWASHINGTONSUP02276
DOSWASHINGTONSUP02277
DOSWASHINGTONSUP02278
DOSWASHINGTONSUP02279
DOSWASHINGTONSUP02280
DOSWASHINGTONSUP02281
DOSWASHINGTONSUP02282
DOSWASHINGTONSUP02283
DOSWASHINGTONSUP02284
DOSWASHINGTONSUP02285
DOSWASHINGTONSUP02286
DOSWASHINGTONSUP02287
DOSWASHINGTONSUP02288
DOSWASHINGTONSUP02289
DOSWASHINGTONSUP02290
DOSWASHINGTONSUP02291
DOSWASHINGTONSUP02292
DOSWASHINGTONSUP02293
DOSWASHINGTONSUP02294
DOSWASHINGTONSUP02295
DOSWASHINGTONSUP02296
DOSWASHINGTONSUP02297
DOSWASHINGTONSUP02298
DOSWASHINGTONSUP02299
DOSWASHINGTONSUP02300
DOSWASHINGTONSUP02301
DOSWASHINGTONSUP02302
DOSWASHINGTONSUP02303
DOSWASHINGTONSUP02304
DOSWASHINGTONSUP02305
DOSWASHINGTONSUP02306
DOSWASHINGTONSUP02307
DOSWASHINGTONSUP02308
DOSWASHINGTONSUP02309
DOSWASHINGTONSUP02310
DOSWASHINGTONSUP02311
DOSWASHINGTONSUP02312
DOSWASHINGTONSUP02313
DOSWASHINGTONSUP02314
DOSWASHINGTONSUP02315
DOSWASHINGTONSUP02316
DOSWASHINGTONSUP02317
DOSWASHINGTONSUP02318
DOSWASHINGTONSUP02319
DOSWASHINGTONSUP02320
DOSWASHINGTONSUP02321
DOSWASHINGTONSUP02322
DOSWASHINGTONSUP02323
DOSWASHINGTONSUP02324
DOSWASHINGTONSUP02325
DOSWASHINGTONSUP02326
DOSWASHINGTONSUP02327
DOSWASHINGTONSUP02328
DOSWASHINGTONSUP02329
DOSWASHINGTONSUP02330
DOSWASHINGTONSUP02331
DOSWASHINGTONSUP02332
DOSWASHINGTONSUP02333
DOSWASHINGTONSUP02334
DOSWASHINGTONSUP02335
DOSWASHINGTONSUP02336
DOSWASHINGTONSUP02337
DOSWASHINGTONSUP02338
DOSWASHINGTONSUP02339
DOSWASHINGTONSUP02340
DOSWASHINGTONSUP02341
DOSWASHINGTONSUP02342
DOSWASHINGTONSUP02343
DOSWASHINGTONSUP02344
DOSWASHINGTONSUP02345
DOSWASHINGTONSUP02346
DOSWASHINGTONSUP02347
DOSWASHINGTONSUP02348
DOSWASHINGTONSUP02349
DOSWASHINGTONSUP02350
DOSWASHINGTONSUP02351
DOSWASHINGTONSUP02352
DOSWASHINGTONSUP02353
DOSWASHINGTONSUP02354
DOSWASHINGTONSUP02355
DOSWASHINGTONSUP02356
DOSWASHINGTONSUP02357
DOSWASHINGTONSUP02358
DOSWASHINGTONSUP02359
DOSWASHINGTONSUP02360
DOSWASHINGTONSUP02361
DOSWASHINGTONSUP02362
DOSWASHINGTONSUP02363
DOSWASHINGTONSUP02364
DOSWASHINGTONSUP02365
DOSWASHINGTONSUP02366
DOSWASHINGTONSUP02367
DOSWASHINGTONSUP02368
DOSWASHINGTONSUP02369
DOSWASHINGTONSUP02370
DOSWASHINGTONSUP02371
DOSWASHINGTONSUP02372
DOSWASHINGTONSUP02373
DOSWASHINGTONSUP02374
DOSWASHINGTONSUP02375
DOSWASHINGTONSUP02376
DOSWASHINGTONSUP02377
DOSWASHINGTONSUP02378
DOSWASHINGTONSUP02379
DOSWASHINGTONSUP02380
DOSWASHINGTONSUP02381
DOSWASHINGTONSUP02382
DOSWASHINGTONSUP02383
DOSWASHINGTONSUP02384
DOSWASHINGTONSUP02385
DOSWASHINGTONSUP02386
DOSWASHINGTONSUP02387
DOSWASHINGTONSUP02388
DOSWASHINGTONSUP02389
DOSWASHINGTONSUP02390
DOSWASHINGTONSUP02391
DOSWASHINGTONSUP02392
DOSWASHINGTONSUP02393
DOSWASHINGTONSUP02394
DOSWASHINGTONSUP02395
DOSWASHINGTONSUP02396
DOSWASHINGTONSUP02397
DOSWASHINGTONSUP02398
DOSWASHINGTONSUP02399
DOSWASHINGTONSUP02400
DOSWASHINGTONSUP02401
DOSWASHINGTONSUP02402
DOSWASHINGTONSUP02403
DOSWASHINGTONSUP02404
DOSWASHINGTONSUP02405
DOSWASHINGTONSUP02406
DOSWASHINGTONSUP02407
DOSWASHINGTONSUP02408
DOSWASHINGTONSUP02409
DOSWASHINGTONSUP02410
DOSWASHINGTONSUP02411
DOSWASHINGTONSUP02412
DOSWASHINGTONSUP02413
DOSWASHINGTONSUP02414
DOSWASHINGTONSUP02415
DOSWASHINGTONSUP02416
DOSWASHINGTONSUP02417
DOSWASHINGTONSUP02418
DOSWASHINGTONSUP02419
DOSWASHINGTONSUP02420
DOSWASHINGTONSUP02421
DOSWASHINGTONSUP02422
DOSWASHINGTONSUP02423
DOSWASHINGTONSUP02424
DOSWASHINGTONSUP02425
DOSWASHINGTONSUP02426
DOSWASHINGTONSUP02427
DOSWASHINGTONSUP02428
DOSWASHINGTONSUP02429
DOSWASHINGTONSUP02430
DOSWASHINGTONSUP02431
DOSWASHINGTONSUP02432
DOSWASHINGTONSUP02433
DOSWASHINGTONSUP02434
DOSWASHINGTONSUP02435
DOSWASHINGTONSUP02436
DOSWASHINGTONSUP02437
DOSWASHINGTONSUP02438
DOSWASHINGTONSUP02439
DOSWASHINGTONSUP02440
DOSWASHINGTONSUP02441
DOSWASHINGTONSUP02442
DOSWASHINGTONSUP02443
DOSWASHINGTONSUP02444
DOSWASHINGTONSUP02445
DOSWASHINGTONSUP02446
DOSWASHINGTONSUP02447
DOSWASHINGTONSUP02448
DOSWASHINGTONSUP02449
DOSWASHINGTONSUP02450
DOSWASHINGTONSUP02451
DOSWASHINGTONSUP02452
DOSWASHINGTONSUP02453
DOSWASHINGTONSUP02454
DOSWASHINGTONSUP02455
DOSWASHINGTONSUP02456
DOSWASHINGTONSUP02457
DOSWASHINGTONSUP02458
DOSWASHINGTONSUP02459
DOSWASHINGTONSUP02460
DOSWASHINGTONSUP02461
DOSWASHINGTONSUP02462
DOSWASHINGTONSUP02463
DOSWASHINGTONSUP02464
DOSWASHINGTONSUP02465
DOSWASHINGTONSUP02466
DOSWASHINGTONSUP02467
DOSWASHINGTONSUP02468
DOSWASHINGTONSUP02469
DOSWASHINGTONSUP02470
DOSWASHINGTONSUP02471
DOSWASHINGTONSUP02472
DOSWASHINGTONSUP02473
DOSWASHINGTONSUP02474
DOSWASHINGTONSUP02475
DOSWASHINGTONSUP02476
DOSWASHINGTONSUP02477
DOSWASHINGTONSUP02478
DOSWASHINGTONSUP02479
DOSWASHINGTONSUP02480
DOSWASHINGTONSUP02481
DOSWASHINGTONSUP02482
DOSWASHINGTONSUP02483
DOSWASHINGTONSUP02484
DOSWASHINGTONSUP02485
DOSWASHINGTONSUP02486
DOSWASHINGTONSUP02487
DOSWASHINGTONSUP02488
DOSWASHINGTONSUP02489
DOSWASHINGTONSUP02490
DOSWASHINGTONSUP02491
DOSWASHINGTONSUP02492
DOSWASHINGTONSUP02493
DOSWASHINGTONSUP02494
DOSWASHINGTONSUP02495
DOSWASHINGTONSUP02496
DOSWASHINGTONSUP02497
DOSWASHINGTONSUP02498
DOSWASHINGTONSUP02499
DOSWASHINGTONSUP02500
DOSWASHINGTONSUP02501
DOSWASHINGTONSUP02502
DOSWASHINGTONSUP02503
DOSWASHINGTONSUP02504
DOSWASHINGTONSUP02505
DOSWASHINGTONSUP02506
DOSWASHINGTONSUP02507
DOSWASHINGTONSUP02508
DOSWASHINGTONSUP02509
DOSWASHINGTONSUP02510
DOSWASHINGTONSUP02511
DOSWASHINGTONSUP02512
DOSWASHINGTONSUP02513
DOSWASHINGTONSUP02514
DOSWASHINGTONSUP02515
DOSWASHINGTONSUP02516
DOSWASHINGTONSUP02517
DOSWASHINGTONSUP02518
DOSWASHINGTONSUP02519
DOSWASHINGTONSUP02520
DOSWASHINGTONSUP02521
DOSWASHINGTONSUP02522
DOSWASHINGTONSUP02523
DOSWASHINGTONSUP02524
DOSWASHINGTONSUP02525
DOSWASHINGTONSUP02526
DOSWASHINGTONSUP02527
DOSWASHINGTONSUP02528
DOSWASHINGTONSUP02529
DOSWASHINGTONSUP02530
DOSWASHINGTONSUP02531
DOSWASHINGTONSUP02532
DOSWASHINGTONSUP02533
DOSWASHINGTONSUP02534
DOSWASHINGTONSUP02535
DOSWASHINGTONSUP02536
DOSWASHINGTONSUP02537
DOSWASHINGTONSUP02538
DOSWASHINGTONSUP02539
DOSWASHINGTONSUP02540
DOSWASHINGTONSUP02541
DOSWASHINGTONSUP02542
DOSWASHINGTONSUP02543
DOSWASHINGTONSUP02544
DOSWASHINGTONSUP02545
DOSWASHINGTONSUP02546
DOSWASHINGTONSUP02547
DOSWASHINGTONSUP02548
DOSWASHINGTONSUP02549
DOSWASHINGTONSUP02550
DOSWASHINGTONSUP02551
DOSWASHINGTONSUP02552
DOSWASHINGTONSUP02553
DOSWASHINGTONSUP02554
DOSWASHINGTONSUP02555
DOSWASHINGTONSUP02556
DOSWASHINGTONSUP02557
DOSWASHINGTONSUP02558
DOSWASHINGTONSUP02559
DOSWASHINGTONSUP02560
DOSWASHINGTONSUP02561
DOSWASHINGTONSUP02562
DOSWASHINGTONSUP02563
DOSWASHINGTONSUP02564
DOSWASHINGTONSUP02565
DOSWASHINGTONSUP02566
DOSWASHINGTONSUP02567
DOSWASHINGTONSUP02568
DOSWASHINGTONSUP02569
DOSWASHINGTONSUP02570
DOSWASHINGTONSUP02571
DOSWASHINGTONSUP02572
DOSWASHINGTONSUP02573
DOSWASHINGTONSUP02574
DOSWASHINGTONSUP02575
DOSWASHINGTONSUP02576
DOSWASHINGTONSUP02577
DOSWASHINGTONSUP02578
DOSWASHINGTONSUP02579
DOSWASHINGTONSUP02580
DOSWASHINGTONSUP02581
DOSWASHINGTONSUP02582
DOSWASHINGTONSUP02583
DOSWASHINGTONSUP02584
DOSWASHINGTONSUP02585
DOSWASHINGTONSUP02586
DOSWASHINGTONSUP02587
DOSWASHINGTONSUP02588
DOSWASHINGTONSUP02589
DOSWASHINGTONSUP02590
DOSWASHINGTONSUP02591
DOSWASHINGTONSUP02592
DOSWASHINGTONSUP02593
DOSWASHINGTONSUP02594
DOSWASHINGTONSUP02595
DOSWASHINGTONSUP02596
DOSWASHINGTONSUP02597
DOSWASHINGTONSUP02598
